PER CURIAM.
The single point presented on this appeal from appellant’s conviction for the crime of grand larceny is her contention that the evidence was insufficient. The testimony presented by the state established that the victim awoke to see a figure clad in white standing at his dresser in his hotel room. He had left his wallet on his dresser. The victim pursued the figure and discovered her in the hall with another woman. When the victim accused them of the crime one of them told the other to return the wallet which was done. The statement was, “You can have your wallet, we don’t want any trouble. Let us go.” When the victim refused to let them go they fled and were later apprehended by the police near the hotel parking lot.
The appeal of the co-defendant was not prosecuted and was dismissed by this court. On this appeal by Clementeen Singleton who admitted that she was one of the women apprehended urges that since we do not know which one of the women was in the hotel room that this appellant must be acquitted. We find that the record contains sufficient evidence to support a finding by the trial judge that the present appellant was either the actor or was a cooperating principal in the larceny. Lake v. State, 100 Fla. 373, 129 So. 827 (1930); Henderson v. State, Fla.1954, 70 So.2d 358; Sons v. State, Fla.App.1958, 99 So.2d 888.
Affirmed.